Citation Nr: 1738683	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-05 767	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of nonservice-connected pension with special monthly pension based on the need for aid and attendance.


ORDER

Entitlement to payment of nonservice-connected pension with special monthly pension based on the need for aid and attendance is denied.


WITNESS AT HEARING ON APPEAL

The Veteran



FINDING OF FACT

The Veteran's countable income for VA purposes, as far as can be determined, has exceeded the applicable income limits for the receipt of payment of VA nonservice-connected pension benefits.


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of payment of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from September 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The rating decision granted entitlement to special monthly pension based on the need for aid and attendance, effective May 17, 2013.  However, the RO determined that the Veteran's income exceeded the limit to receive payment of nonservice-connected pension.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board recognizes that the record indicates that the Veteran's income may be higher than reported because the tax form furnished by the Veteran indicates that he was in receipt of interest and dividends in 2014.  The Veteran has not included interest and dividends in his 2013 income calculations.  Nonetheless, the Board will not remand to obtain these records because, as discussed below, the Veteran's income as stated is in excess of what is required for payment of a nonservice-connected pension.  Therefore, remand for additional documents would result in delay with no benefit flowing to the Veteran.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

1.  Nonservice-connected special monthly pension

The Veteran contends that $4,740 should not be counted as income because it is a loan from his son.

Basic entitlement to payment of nonservice-connected pension benefits exists if, among other things, such veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521 (a); 38 C.F.R. §§ 3.3 (a)(3).  

Under the law, the maximum annual rate of improved (nonservice-connected) pension (MAPR) payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income."  Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23 (d)(4).  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).  The MAPR for a Veteran entitled to special monthly pension based on aid and attendance with one dependent in May 2013 was $24,652.  

The question for the Board is whether the Veteran's income exceeds $24,652.   The Board finds that the preponderance of evidence finds that the Veteran's income includes the $4,740 payment from his son and does exceed $24,652.

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The Veteran argues that the $4,740 paid to the Veteran by his son should not be counted as income because it is a loan that will be repaid out of the Veteran's life insurance upon the death of the Veteran and his wife.  Loans are not specifically excluded under 38 C.F.R. § 3.272.  Therefore, the $4,740 must be counted as income for VA purposes.  Although the Board recognizes the Veteran's argument that the Internal Revenue Service (IRS) has not counted this loan as income, VA decisions are governed by VA statutes and regulations, not the policies of the IRS.

The Board recognizes that the Veteran testified at his May 2017 hearing that his son loaned him $4,740 in order for the Veteran and his wife to exist.  A February 2014 letter stated that the loan was to supplement the Veteran and his wife's income every month because they did not have enough to pay all of their monthly bills, utilities, food, et cetera.  This raises the issue of whether the loan was maintenance.  The value of maintenance furnished by a relative, friend, or a charitable organization (civic or governmental) will not be considered income.  Where the individual is maintained in a rest home or other community institution or facility, public or private, because of impaired health or advanced age, money paid to the home or the individual to cover the cost of maintenance will not be considered income regardless of whether it is furnished by a relative, friend, or charitable organization.  The expense of maintenance is not deductible if it is paid from the individual's income.  38 C.F.R. § 3.272(b).  In this case, although the Veteran's son has loaned the Veteran money to assist in the Veteran's living expenses, and the Veteran is in need of aid and assistance, there is no indication that the Veteran's son is paying maintenance costs for the Veteran to be placed in an assisted living facility or similar entity as contemplated by 38 C.F.R. § 3.272(b).  Therefore, the $4,740 may not be excluded as maintenance.

The most recent accounting of income from the Veteran was received in May 2017.  The Veteran listed his annual social security income as $16,606, his wife's annual social security income as $7,858, and his wife's other income, which is identified by previous income documents as a pension, as $3,762.  This comes to $28,226.  Additionally, as discussed above, the $4,740 must be included in the Veteran's income because loans are not specifically excluded by regulation.  Therefore, the Veteran's total income is $32,966.

Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. §3.272 (g)(1)(iii).  Five percent of the relevant MAPR of $24,652 is $1,232.  The Veteran's May 2017 correspondence listed his total medical expenses as $8,654.  His medical expenses in excess of $1,232 are $7,422.  The Veteran's total income of $32,966, minus the medical expenses of $7,422, is $25,544.  This is more than the MAPR of $24,652, meaning that the Veteran's income is in excess of what is required for payment of a nonservice-connected pension.  Therefore, payment of nonservice-connected pension is not appropriate.

VA pays the greater of either a service-connected compensation or a nonservice-connected pension.  The Veteran has been notified that even if the $4,740 were not considered as part of his income, payment of the Veteran's service-connected compensation would be greater than the non-service connected special monthly 

pension.  The Veteran became entitled to the nonservice-connected pension and his current rate of service-connected compensation on the same day.  Therefore, even if the claim were granted, no additional monetary benefit would flow to the Veteran.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  National Association of County Veterans Service Officers




Department of Veterans Affairs


